Citation Nr: 1613084	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  07-30 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for residuals of a right foot bunionectomy.

2.  Entitlement to an initial rating in excess of 30 percent for bilateral pes planus from October 24, 2005.

3.  Entitlement to a rating in excess of 10 percent for a keloid scar, residuals of a right foot bunionectomy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran & Veteran's Spouse
ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to August 1978.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Los Angeles, California Department of Veterans Affairs (VA) Regional Office (RO).  

A Board hearing was held before the undersigned in March 2012.  A transcript of this hearing is of record.  

In November 2012, the Board issued a decision that reopened and remanded the matter of entitlement to service connection for a left foot disability, to include hallux valgus and pes planus, and remanded the claims for increased ratings for residuals of a right foot bunionectomy and a keloid scar of the right foot.

A May 2013 rating decision granted service connection for hallux valgus of the left foot, rated 10 percent, effective October 24, 2005.  A June 2013 rating decision granted service connection for bilateral pes planus, rated 30 percent disabling, effective October 24, 2005, and for a residual scar, status post-surgery left foot hallux valgus, rated 10 percent disabling, effective October 24, 2005.  As these decisions granted service connection for left foot disabilities, the matter of service connection for a left foot disability has been granted in full.  Hence, that matter is no longer before the Board.  

Pertinent evidence was added to the record subsequent to the June 2013 supplemental statement of the case (SSOC).  In December 2015, the Veteran's representative submitted a waiver of initial RO consideration of such evidence. 

FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's residuals of a right foot bunionectomy have been manifested by hallux valgus, operated with resection of the metatarsal head.

2.  Prior to October 24, 2005, the Veteran's right foot pes planus was productive of no more than moderate symptoms with weight-bearing line over or medial to the great toes and pain on manipulation and use of the feet.  

3.  From October 24, 2005, the Veteran's bilateral pes planus has been productive of no more than severe symptoms as demonstrated by pain on manipulation and use accentuated, indication of swelling on use, and marked pronation.  

4.  From December 28, 2012, the Veteran's residuals of a right foot bunionectomy have been manifested by anterior metatarsalgia.

5.  Throughout the appeal period, the Veteran's keloid scar of the right foot has not been deep, has not caused limited motion, and has not exceeded an area of 12 square inches (77 square centimeters).  

6.  From October 23, 2008, the Veteran's right foot scar residuals have not been manifested by three or more scars that are unstable or painful.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for residuals of a right foot bunionectomy have not been met (including consideration of primary Diagnostic Code (DC) change from 5284 to 5280).  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.59, 4.71a, DCs 5003, 5277, 5278, 5280, 5281, 5282, 5283, 5284 (2015).

2.  The criteria for an initial separate 10 percent rating, but no higher, for pes planus of the right foot have been met prior to October 24, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.59, 4.71a, DC 5276 (2015).

3.  The criteria for an initial rating in excess of 30 percent for bilateral pes planus have not been met from October 24, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.59, 4.71a, DC 5276 (2015). 

4.  The criteria for an initial separate 10 percent rating for anterior metatarsalgia of the right foot have been met from December 28, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.59, 4.71a, DC 5279 (2015).
 
5.  The criteria for a rating in excess of 10 percent for keloid scar, residuals of right foot bunionectomy have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.118, DCs 7800-7805 (effective prior to and from October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

VA has complied with its duty to notify.  38 U.S.C.A. § 5103.  Regarding the initial increased rating for residuals of a right foot bunionectomy, since the February 2005 rating decision on appeal granted service connection for residuals of a right foot bunionectomy and assigned a disability rating and effective date for the award, statutory notice served its purpose, and its application is no longer required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  A September 2007 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased rating and readjudicated the matter, while July 2008 and June 2013 supplemental SOCs (SSOCs) readjudicated the matter after the Veteran and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond and supplement the record.  He has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

For the matter seeking a higher rating for a keloid scar of the right foot, an April 2006 letter advised the Veteran of the evidence needed to substantiate his increased rating claim, outlined his responsibilities and those of VA in obtaining relevant evidence, and described in detail how VA assigns disability ratings and effective dates for awards.  Although this letter was sent subsequent to issuance of the February 2005 rating decision on appeal, the September 2007 SOC and July 2008 and June 2013 SSOCs readjudicated the matter after the appellant and his representative responded and further development was completed.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim).  

VA has also complied with its duty to assist.  38 U.S.C.A. § 5103A.  VA has obtained, to the extent possible, all relevant evidence identified by the Veteran and necessary for an equitable resolution of the issues on appeal, including obtaining the Veteran's VA and private treatment records.  The Veteran has not identified any evidence that remains outstanding.

Regarding whether there was substantial compliance with the Board's November 2012 Remand directives, the Agency of Original Jurisdiction (AOJ) sent the Veteran a letter in November 2012 asking him to provide or submit VA Form 21-4142, Authorization and Consent to Release Information to VA, for records of treatment with Kaiser Permanente.  These records were associated with the claims file in December 2012.  The AOJ scheduled the Veteran for relevant VA examinations in December 2012, June 2013, and October 2013.  The VA examiners completed all necessary testing, examined the Veteran, reviewed his claims file, and provided the information requested by the November 2012 remand.  Therefore, the VA examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The appeal was readjudicated by a June 2013 SSOC.  The Board thus concludes that there was substantial compliance with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran also was provided an opportunity to set forth his contentions during the March 2012 hearing before the undersigned.  The United States Court of Appeals for Veterans Claims (Court) has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that the Board's Veterans Law Judge has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the March 2012 hearing, the undersigned set forth the issues to be discussed, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  Based in part on information obtained at the hearing, the Board remanded the issues for additional development.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) during the hearing, nor has he identified any prejudice in the conduct of the hearing.  Therefore, to any extent the undersigned did not comply with the duties under § 3.103(c)(2), the Board finds such error was harmless.

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

B.  Legal Criteria and Analysis

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

1.  Right Foot Disability

A February 2005 rating decision awarded the Veteran service connection for residuals of a right foot bunionectomy, evaluated as 10 percent disabling under DC 5284 for other foot injuries, effective September 10, 2004.  The Veteran seeks a higher initial rating. 

First, the Board must discuss the appropriateness of evaluating the Veteran's right foot disability under DC 5284.  In Copeland v. McDonald, 27 Vet. App. 333 (2015), the United States Court of Appeals for Veterans Claims (Court) found that DC 5284 does not apply to the eight foot conditions specifically listed in 38 C.F.R. § 4.71a and that rating listed conditions under DC 5284 constitutes an impermissible rating by analogy.  Here, service treatment records reflect the Veteran underwent a bunionectomy and proximal metatarsal osteotomy of the right first digit in October 1977 for a bunion and hallux valgus.  X-ray results and findings made on VA examinations during the appeal period reflect the Veteran has hallux valgus and that he had surgery equivalent to resection of the metatarsal head.  See, e.g., January 2005 and May 2012 VA examination reports.  DC 5280 provides a 10 percent rating where hallux valgus is severe, if equivalent to amputation of the great toe or operated with resection of the metatarsal head.  Therefore, the Veteran's residuals of a bunionectomy are most appropriately evaluated under DC 5280, rather than 5284, and the Board is consequently changing the DC under which the Veteran's residuals of a bunionectomy are evaluated.  The assignment of a particular diagnostic code to evaluate a disability is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  Here, the change of DCs more accurately evaluates the Veteran's residuals of a bunionectomy under the DC for the listed foot condition in § 4.71a for which he had surgery during service.  The Veteran is not prejudiced by this change of DC as it does not result in reducing his rating or severing service connection for his right foot disability.  See Read v. Shinseki, 651 F.3d 1296, 1302 (Fed. Cir. 2011).  As will be discussed in detail below, the record also reflects the Veteran has other foot conditions listed in § 4.71a and he is being awarded separate ratings for these listed foot conditions where appropriate.  

Turning to the evidence of record, a July 2004 VA treatment record shows the Veteran reported having increased foot pain over the last year.  He reported the pain was across his big toe and that standing or walking made the pain worse.  He described it as being 8 out of 10 on a pain scale.  Physical examination revealed full range of motion of the feet and the assessment was chronic foot pain.  

An August 2004 VA treatment record reflects the Veteran experienced toe pain with weight bearing and ambulation.  He described the pain as a sharp shooting sensation originating from the first interspace to plantarly and proximally.  The Veteran reported having swelling and tenderness and having tried larger shoes with some comfort.

On January 2005 VA examination, the Veteran reported experiencing pain and swelling in his right foot on standing or walking.  He lost time from work once or twice a month.  Physical examination revealed a small amount of bilateral weight bearing line over the medial aspect of each big toe.  He did not require braces, canes, crutches, or other corrective devices for his right foot.  He had painful motion, slight edema, weakness, and tenderness.  Flat foot was noted to be present, but there was no valgus, forefoot, or midfoot malalignment.  There was no evidence of inward rotation of the heel, medial tilting of the upper border of talus, or marked pronation.  Palpation on the plantar surface revealed extreme tenderness.  The Achilles tendon was in good alignment.  There was no evidence of claw feet, dropped forefoot, or marked varus deformity.  Dorsiflexion of the right toes produced pain in some toes.  Palpation of the metatarsal heads of the toes produced marked tenderness.  He had hammertoes of the second through fifth toes.  He did not have Morton's metatarsalgia.  He had an abnormal posture that was flexed slightly forward and an abnormal gait with slight hesitation.  X-rays revealed mild hallux valgus, a previous bunionectomy, and no other significant findings.

In January 2005, the Veteran's co-workers, M.B. and G.S.H., submitted statements reporting that the Veteran had complained to them of having foot pain and persistent and bothersome foot problems. 

A January 2005 statement from the Veteran indicates that he took Tylenol and Motrin for the pain in his feet and changed his shoes frequently for comfort.  His pain was worse after walking or standing for long periods of time.

On May 2006 VA examination, the Veteran reported functional impairment of pain on his right big toe causing him to remove his shoes frequently when doing prolonged sitting, standing, or walking, since the pressure of his shoes caused more pain.  His foot condition resulted in three days lost from work per month.  He had constant pain that travelled to the proximal feet and lower leg.  The pain was crushing, burning, and aching in nature and at a level of 8 on a 10 pain scale.  Pain was elicited by physical activity or came by itself, and was relieved by Motrin.  He experienced pain when he wore regular shoes or boots.  He did not have any pain, weakness, stiffness, swelling or fatigue at rest, but had pain and stiffness with standing or walking.  He was unable to run.  Physical examination revealed no signs of abnormal weight bearing.  His gait and posture were within normal limits.  He did not require any assistive devices.  He used arch supports, but they did not relieve his symptoms and pain.  Examination revealed painful motion and tenderness.  It was indicated that he did not have pes planus, pes cavus, hammertoes, or Morton's metatarsalgia.  Hallux valgus was noted, but the degree of angulation was slight.  There was resection of the metatarsal head.  X-rays revealed evidence of a previous bunionectomy, flattening of the metatarsal head, and early osteoarthritis at the first metatarsophalangeal joint.

June 2008 statements from his co-workers, C.W. and L.S., report their observations of the Veteran's foot pain.  L.S. reported he had worked with the Veteran for two years and that he observed that the Veteran could not walk or stand without needing to take a rest because of his foot.  L.S. indicated that he would request that the Veteran take rest periods when assisting him because of his foot disability.  

September and October 2010 medical records from Kaiser Permanente show the Veteran reported medial arch pain coming around the back of the medial malleolus with episodes of pain reaching around to the lateral side of the right leg.  The pain made it feel like he was standing on nails.  He indicated that standing for 20 minutes, walking for 10 to 15 minutes, and standing up from a chair were aggravating factors.  Easing factors were sitting with his leg elevated for 20 minutes, Motrin, and wearing a brace.  He could walk for half a mile.  His functional limitations were walking, standing, and exercising.  He reported having increased pain in the morning when first putting weight on the foot; the pain reduced as he moved around during the day.  Physical examination in September 2010 revealed pain at a 7 out of 10 and swelling at the medial arch around the medial malleolus.  Pes planus was noted.  The Veteran had increased pain with weight bearing and shifted to his left side.  He had an antalgic gait pattern.  His range of motion was within normal limits.  Physical therapy sessions in October 2010 revealed similar findings, but swelling was moderate and reduced from his session in September 2010.  There was moderate tenderness on palpation to his medial right ankle and edema along the posterior tibial tendon.  There was no pain with range of motion of the ankle or on range of motion of the first and second rays of the feet.  Inversion against resistance caused pain and discomfort.  There was moderate collapse of the medial arch with weight bearing.

At the March 2012 hearing, the Veteran reported that he had been having a lot of swelling and that he had special orthotic inserts created for him.  Board Hearing Tr. at 4-5.  He wore a foot brace to pull up his arch.  He usually wore the brace after work, but would wear it at work if his swelling was out of control.  Id. at 6-8.  He reported that he had retired in October 2010 because he could not continue his work as a maintenance mechanic because of his foot condition.  Id. at 9, 12.  Prior to his retirement, he had been placed on limited duty by his doctor who gave orders for no prolonged standing.  Id. at 11.  

On May 2012 VA examination, the Veteran reported having soreness and pain with weight bearing.  The pain had gotten so bad that his doctor released him from work about two years before.  He used a cane occasionally for his right foot pain.  Physical examination revealed some tenderness at the right first metatarsophalangeal joint, which indicated mild impairment of the right foot.  The examiner noted that he would not advise the Veteran to engage in moderate and prolonged walking for at least more than 50 yards.  It was noted he had hallux valgus and had a metatarsal osteotomy/metatarsal head osteotomy (equivalent to metatarsal head resection) in 1977.  The Veteran did not have Morton's neuroma, metatarsalgia, weak foot, malunion or nonunion of the tarsal or metatarsal bones, pes cavus, or hammer toes.

On December 28, 2012 VA examination, diagnoses of hallux valgus and hallux rigidus were provided.  Symptoms of these disabilities were noted to be mild or moderate.  Although the examiner did not note a diagnosis of Morton's neuroma or metatarsalgia in the diagnosis section of the examination report, he reported that the Veteran had metatarsalgia on both feet in the section of the examination regarding that disability.  The examiner noted the Veteran did not have hammer toes, claw foot, malunion or nonunion of tarsal or metatarsal bones, or any other foot injuries.  Physical examination revealed tender bilateral first toes.  He used a brace and cane constantly for his painful feet and could not walk due to his foot pain.  The examiner found the severity of his right foot disability to be moderate.

On June 2013 VA examination for pes planus, the Veteran reported that he wore a brace four times a week for pes planus.  He used a cane and custom orthotics constantly for pes planus.  He stated that he had to retire early because he was unable to stand or walk for more than 30 minutes and was unable to climb ladders.  He also had swelling due to constantly being on his feet.  He would constantly have to stop work, remove his shoes, and take frequent breaks.  Diagnoses of flatfoot; hallux valgus, and posterior tibialis tendinosis were provided.  Physical examination revealed accentuated pain on use and manipulation of both feet.  He had swelling, but did not have characteristic callosities.  His symptoms were relieved by arch supports.  The examiner noted he had limitation of function in the right foot because when he walked he would get pain from his orthotics rubbing against his right foot scars.  He had extreme tenderness of the plantar surfaces that was improved by orthotic shoes or appliances.  He had decreased longitudinal arch height on weight bearing.  He had marked deformity and marked pronation that was improved by orthotic shoes.  His weight bearing line fell over or medial to the great toe.  Hallux valgus was also noted to cause alteration of the weight bearing line.  There was no objective evidence of inward bowing of the Achilles tendon, or marked inward displacement and severe spasm on manipulation of the Achilles tendon.  

An October 2013 VA examination report for pes planus reflects similar findings as those made on June 2013 VA examination.  It was noted at that time the Veteran had characteristic callosities on the right foot and that he regularly used a cane and orthotic shoe insoles for pes planus.  It was again noted that he had extreme tenderness of the plantar surfaces, but the October 2013 examiner noted that this symptom was not improved by orthotic shoes.  There was no objective evidence of marked deformity, marked pronation of the foot, inward bowing of the Achilles tendon, or marked inward displacement and severe spasm on manipulation of the Achilles tendon.  It was noted that the weight bearing line did not fall over or medial to the great toe.  His posture was within normal limits and his gait was antalgic as a result of his bilateral foot pain.  The examiner concluded that his severe flatfoot impacted his ability to work because it impaired prolonged standing, walking, and running.

Turning to the appropriate evaluation for the Veteran's right foot disability, the Board notes that a 10 percent rating is the highest rating available under DC 5280 for hallux valgus.  Therefore, the Board must consider whether the Veteran is entitled to higher or separate ratings under other pertinent DCs.

DC 5276 provides a 10 percent rating for unilateral pes planus where symptoms are moderate; with weight bearing line over or medial to the great toe, inward bowing of the tendo Achillis, pain on manipulation and use of the feet.  A 20 percent rating is warranted where unilateral pes planus is severe; with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  A higher 30 percent rating is warranted for unilateral pes planus that is pronounced; with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a.

The evidence of record reflects the Veteran has had right foot pes planus throughout the appeal period; hence, a separate evaluation under DC 5276 is appropriate.  As noted in the Introduction, a June 2013 rating decision granted service connection for bilateral pes planus, evaluated as 30 percent disabling, effective October 24, 2005.  This rating was granted pursuant to the Board's remand of the issues of service connection for a left foot disability and an initial increased rating for the right foot disability.  Although the Veteran did not timely appeal the June 2013 rating decision, the evaluation of right foot pes planus is within the scope of the current appeal for an increased rating for the right foot disability; therefore, the Board will consider whether he is entitled to a higher rating under DC 5276 for bilateral pes planus from October 24, 2005.  However, the Board's discussion of the Veteran's left foot is limited to the rating under DC 5276 as that is inextricably intertwined with the rating for right foot pes planus.  The Board will not otherwise discuss symptoms of the Veteran's left foot disabilities as the Veteran did not appeal the May 2013 and June 2013 rating decisions that awarded service connection and assigned ratings for such disabilities.  Additionally, the Board is precluded from considering symptoms of left foot pes planus prior to October 24, 2005, as the effective date for bilateral pes planus was assigned based on the date of the Veteran's claim of service connection for a left foot disability.  Thus, the Veteran would not be entitled to service connection for pes planus of the left foot prior to that date.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  Therefore, the Board will only consider whether the Veteran is entitled to a compensable rating for right foot pes planus prior to October 24, 2005.  

The Board concludes that prior to October 24, 2005, the Veteran's right foot pes planus was most nearly approximated by a 10 percent rating under DC 5276.  On January 2005 VA examination, the examiner noted that there was a small amount of bilateral weight bearing line over the medial aspect of each big toe.  The evidence also reflects the Veteran had pain on manipulation and use of the foot as he reported during VA treatment and on VA examination that he experienced pain and swelling when standing or walking.  Lay evidence from the Veteran's co-workers also reflects their observations of his foot pain.  Although there was no evidence of inward bowing of the tendo Achillis of the right foot, the Board concludes that the Veteran's right foot disability picture most nearly approximated the criteria for a 10 percent rating for pes planus under DC 5276 prior to October 24, 2005. 

The Board finds that a preponderance of the evidence is against a finding that he is entitled to an even higher rating under DC 5276 prior to October 24, 2005.  On January 2005 VA examination, the examiner noted some slight edema which would indicate swelling on use, a criterion for a higher 20 percent rating.  However, there was no objective evidence of marked deformity (pronation, abduction, etc.) or characteristic callosities.  Although the Veteran experienced pain on manipulation and use it was not shown to be accentuated; therefore, that symptom most closely approximates the associated criterion for a 10 percent rating, rather than that for a higher 20 percent rating.  Thus, the Veteran's disability picture did not more nearly approximately the criteria for a 20 percent rating under DC 5276.

It was also noted on January 2005 VA examination that the Veteran had extreme tenderness of the plantar surfaces of the foot, which is a criterion included in the 30 percent rating for unilateral pes planus.  The examiner did not further note whether the extreme tenderness was improved by orthopedic shoes or appliances; thus, it is unclear whether this symptom meets the 30 percent criterion of extreme tenderness of the plantar surfaces not improved by orthopedic shoes or appliances.  However, even resolving reasonable doubt in the Veteran's favor and finding that this symptom met the criterion for a 30 percent rating, there was no evidence of marked pronation, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances.  Therefore, prior to October 24, 2005, the Veteran's right foot disability picture was not more nearly approximated by the criteria for a 30 percent rating for unilateral flat foot.  

In summary, the Veteran is entitled to an initial separate 10 percent rating, but no higher, for right foot pes planus prior to October 24, 2005.

A preponderance of the evidence is against a finding that the Veteran is entitled to a rating in excess of 30 percent for bilateral pes planus from October 24, 2005.  On June and October 2013 VA examinations, the examiners noted the Veteran had extreme tenderness of the plantar surfaces.  On October 2013 VA examination, it was noted the tenderness was not improved by orthotic shoes.  Although such evidence meets one of the criteria for a 50 percent rating, pes planus has not been manifested by any of the other listed 50 percent criteria.  Specifically, marked inward displacement and severe spasm of the tendo Achillis on manipulation have not been noted at any time during the appeal period.  Although marked pronation was noted on June 2013 VA examination, the examiner found that such was improved by orthotic shoes.  A higher 50 percent rating requires that marked pronation not be improved by orthopedic shoes or appliances.  Furthermore, on a subsequent October 2013 VA examination, the examiner found the Veteran did not have marked pronation.  Therefore, symptoms of the Veteran's bilateral pes planus do not more nearly approximate findings for a higher 50 percent rating from October 24, 2005.

The Board has also considered whether any other DCs may be applicable to the Veteran's case.  A 10 percent rating is provided for anterior metatarsalgia (Morton's disease), unilateral or bilateral under DC 5279.  Here, there is conflicting evidence regarding whether the Veteran has had metatarsalgia during the appeal period.  On January 2005 and May 2006 VA examinations, the examiners specifically noted that he did not have Morton's metatarsalgia.  However, on December 28, 2012 VA examination, the examiner provided a conflicting conclusion in that he did not mark a diagnosis of metatarsalgia or Morton's neuroma in the diagnosis section of the examination report, but did indicate the Veteran had metatarsalgia in the physical examination portion of the report.  June and October 2013 VA examinations specifically evaluated the Veteran's pes planus and did not address any other foot disabilities.  Therefore, the record is unclear regarding whether the Veteran had metatarsalgia on December 2012 VA examination or currently has metatarsalgia.  The Board resolves doubt in the Veteran's favor and finds that he is entitled to an initial separate 10 percent rating under DC 5279 from December 28, 2012, the date of the VA examination that provided the conflicting evidence regarding such a diagnosis.
The record also indicates the Veteran has had hammertoes during the appeal period.  A 10 percent rating is provided for unilateral hammertoes, where all toes are hammertoes, without claw foot.  38 C.F.R. § 4.71a, DC 5282.  Such has not been shown by the evidence of record at any time during the appeal period.  On January 2005 VA examination, the examiner noted the Veteran had hammertoes that affected the second through fifth toes.  Although this evidence indicates that four out of the five toes of the right foot are affected by hammertoes, it does not more nearly approximate findings that reflect that all toes are affected.  Other evidence of record, including May 2006 and December 2012 VA examination reports, indicates the Veteran does not have hammertoes.  Therefore, the Veteran is not entitled to a separate 10 percent rating for hammertoes at any time during the appeal period.

Although hallux rigidus was diagnosed on December 2012 VA examination, it was noted to be manifested by mild or moderate symptoms.  DC 5281 provides a rating for severe, unilateral hallux rigidus, which is to be evaluated as hallux valgus, severe under DC 5280.  The Veteran is not entitled to a rating under DC 5281 as hallux rigidus has not been shown to be severe.  Moreover, even if hallux rigidus were severe, the Veteran's residuals of a bunionectomy are evaluated under DC 5280 based on hallux valgus; thus, providing a separate rating for hallux rigidus under the same criteria would be considered pyramiding.  38 C.F.R. § 4.14.

The evidence also reflects the Veteran has osteoarthritis of the first metatarsophalangeal joint.  See May 2006 VA examination report.  Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint under the appropriate diagnostic codes for the specific joint or joints involved.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  Although the evidence reflects the Veteran has limited motion of the toes on his right foot with pain, tenderness, and swelling, he is not entitled to a separate rating under DC 5003, since symptoms of pain and swelling have already been considered in the assignment of ratings under DC 5276.  See 38 C.F.R. § 4.14 (stating that the evaluation of the same disability or its manifestations under various diagnoses is to be avoided).  

There is no evidence the Veteran has weak foot (DC 5277), claw foot (DC 5278), or malunion of or nonunion of the tarsal or metatarsal bones (DC 5283).  38 C.F.R. § 4.71a.  Thus, ratings under these DCs will not be discussed further.  

As shown by the evidence discussed above, the Veteran has not been diagnosed with any right foot condition that is not explicitly listed in the rating schedule; therefore, he does not have a right foot disability that could be rated by analogy under DC 5284.  See Yancy v. McDonald, No. 14-3390, 2016 WL 747304, at *1 (Vet. App. Feb. 26, 2016) (finding that foot conditions not specifically listed under § 4.71a may be rated by analogy under DC 5284).  Therefore, the Board concludes that evaluation under DC 5284 is inappropriate.  

The Board has considered whether any further staged ratings are appropriate and finds that evidence regarding the level of disability for the right foot disability is consistent with the assigned ratings.  The record does not indicate any significant increase or decrease in such symptoms and symptoms warranting a higher rating have not been shown other than as reflected by the assigned staged ratings.  Accordingly, further staged ratings are not warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In summary, the Board finds that the Veteran's right foot disability is most appropriately evaluated under DCs 5276, 5279, and 5280.  The Board has changed the DC used to evaluate residuals of a bunionectomy to DC 5280 from 5284.  An initial separate 10 percent rating for unilateral pes planus, but no higher, is awarded under DC 5276 prior to October 24, 2005.  A rating in excess of 30 percent for bilateral pes planus from October 24, 2005 is denied.  An initial separate 10 percent rating for anterior metatarsalgia is awarded under DC 5279 from December 28, 2012.



2.  Keloid Scar, Right Foot

A May 1979 rating decision awarded service connection for a keloid scar as residual of the Veteran's right foot bunionectomy, rated noncompensable.  A May 1996 rating decision increased the rating to 10 percent, effective November 20, 1995.  The Veteran filed a claim for increase for the disability in September 2004.  A February 2005 rating decision denied a rating in excess of 10 percent and the Veteran maintains that he is entitled to a higher rating for the scar residual.

The rating criteria used to evaluate scars were revised effective October 23, 2008.  From the effective date of these revisions, the Veteran is entitled to evaluation under the revised criteria.  VAOPGCPREC 3-2000 (Apr. 10, 2000).  The Board will discuss these revisions and their applicability in turn.

	a.  Prior to October 23, 2008

The criteria for DC 7800 described scars located on the head, face, or neck and, thus, do not require further discussion.  DCs 7802 through 7804 provided a maximum 10 percent rating and further discussion of them is not necessary since they will not provide the Veteran with a higher rating.  For scars other than on the head, face or neck, that are deep or that cause limited motion, DC 7801 provided for a higher 20 percent rating where the area or areas exceeded 12 square inches (77 square centimeters). 

DC 7805 provided that scars, other should be evaluated based on limitation of function of the affected part.

On January 2005 VA examination, the examiner noted the Veteran had an 11.5 x 1 centimeter scar over the medial side of the right first metatarsal bone extending to the right great toe.  The scar was level and was hyperpigmented proximally and hypopigmented distally.  It was also noted that he had a 4 x 0.7 centimeter scar between the distal ends of the second and third toes.  The scar was level and the color was normal proximally and hypopigmented distally.  It was also noted the Veteran had a 2 x 2 centimeter elevated tender keloid scar, which was hyperpigmented, located at the distal to mid-portion of the instep on the right side.

On May 2006 VA examination, the Veteran reported having a painful scar.  Examination revealed a level scar at the medial aspect that was 9 x 1 centimeters with tenderness.  It had a keloid formation of less than 6 square inches and hypopigmentation of less than 6 square inches.  There was no disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, hyperpigmentation, or abnormal texture.

At the March 2012 hearing, the Veteran reported having two scars on his right toes.  One was located between the big toe and one was at the side of the toe.  The scar at the side of the toe was about 4 inches in length.  He also had a very thick scar along the side of his right foot that was about 4 inches in length.  He testified that it was very painful and sensitive.  The skin of the scar would get red, but it did not peel or bleed.  He walked on the outside of his foot to avoid putting all of his weight down on the scar.  He indicated that the scar was painful when it rubbed against his shoes.  Board Hearing Tr. at 13-16.

On May 2012 VA examination, the examiner noted the Veteran had one painful scar on his right foot that caused him constant pain when he put weight on the foot.  The examiner noted the scar was a round keloid scar at the proximal end of the right foot that was linear and measured 6.5 x 0.5 centimeters.  The scar was not unstable.  The examiner also noted there was a second scar that was superficial and non-linear.  It measured 2.5 x 2 centimeters and was nontender with intact skin.  The total area of the Veteran's scars was 5 square centimeters.  

On December 2012 VA examination, the examiner noted the Veteran had two painful keloid scars on his right and left feet from his bunionectomies.  These scars were not unstable and each one measured 6.5 cm and was linear.  The scars did not result in limitation of motion.  The severity of the scars was noted to be mild and there was no tenderness to palpation of either scar.  No neurological abnormality was found on examination.

On June 2013 VA examination, the examiner noted the Veteran had one painful keloid scar that was distal to the mid-portion of the instep on the medial aspect.  The Veteran reported experiencing sharp pain when his orthotic insert rubbed against the keloid scar.  The scar was not unstable.  It was a superficial, non-linear scar that measured 2 x 2 centimeters in length.  The examiner also noted the Veteran had two other superficial and non-linear scars.  One was located along the medial side of the right first metatarsophalangeal joint extending to the right great toe and was 11.5 x 1 centimeters.  The other one was between the distal ends of the second and third metatarsophalangeal joint of the right foot and was 4 x 0.07 centimeters.  The examiner also identified a superficial, non-linear scar on the left foot.  The total area of the Veteran's scars was 15.78 square centimeters.  There was limitation of function in the right foot because the orthotic rubbing against the scars while walking caused pain.  The Veteran reported having to wear orthotics constantly in order to walk.  He experienced foot pain with or without orthotics, either in the scar area or on the plantar surfaces of the feet.

On October 2013 VA examination, the examiner identified two 7 x 0.5 centimeter scars, one on each foot.  The scars were hypertrophic, but were not painful or unstable.

A higher rating under DC 7801 is not warranted as the Veteran's scars have not been shown to be deep or cause limited motion during the appeal period.  Even if the evidence showed the scars were deep or caused limited motion, the largest area they have been shown to cover is less than 16 square centimeters.  Hence, a preponderance of the evidence is against a rating in excess of 10 percent under DC 7801.

The only other applicable rating code is DC 7805, which evaluates scars based on limitation of function of the affected part.  The Veteran is already receiving ratings under DCs 5276, 5279, and 5280 based on limitation of function of the right foot, and the above analysis discusses whether he is entitled to a higher rating on that basis, with consideration of the effect of the scar.  Therefore, further evaluation based on DC 7805 is not warranted.

	b.  From October 23, 2008

As noted, the criteria for rating scars were revised, effective October 23, 2008.  The 2008 revised criteria apply only to claims filed on or after October 23, 2008 unless the Veteran requests that the RO review the claim under the 2008 revised criteria.  Although the Veteran did not request such a review, the June 2013 rating decision evaluated the Veteran's right foot keloid scar under the revised rating criteria.  Therefore, to ensure there is no prejudice to the Veteran, the Board will also consider the revised criteria. 

DC 7800 continues to evaluate scars of the head, face, or neck, and is thus inapplicable.  DC 7801 evaluates deep and nonlinear scars not of the head, face, or neck.  The Veteran's right foot keloid scar has not been shown to be deep or nonlinear, thus DC 7801 will not be discussed further.  DC 7802 evaluates scars not of the head, face, or neck that are superficial and nonlinear.  However, this DC provides a maximum 10 percent rating and would not provide the Veteran with a higher rating.  DC 7805 provides that any disabling effects of scars not considered in a rating provided under DC 7800-7804 should be evaluated under an appropriate diagnostic code.  As explained above, any limitation of function of the right foot based on scarring is already contemplated under the assigned ratings of DC 5276, 5279, and 5280 and will not be discussed further.

Under DC 7804, a 10 percent rating is warranted where there are one or two scars that are unstable or painful.  A higher 20 percent rating is warranted where there are three or four scars that are unstable or painful.  A higher 30 percent rating is available where there are five or more scars that are unstable or painful.  Note (1) explains that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, 10 percent should be added to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118.

The evidence of record does not show that the Veteran has three or four scars that are either unstable or painful.  The highest number of scars that has been noted to be painful on examination is two, one on the right foot and one on the left foot.  This amount parallels the criteria for the currently assigned 10 percent rating.  Although examinations have noted the Veteran has up to three scars on his right foot, only one of those scars has been noted to be painful.  See May 2012 and June 2013 VA examination reports.  These scars also have not been noted to be unstable.  Therefore, a preponderance of the evidence is against a finding that the Veteran is entitled to a rating in excess of 10 percent under the criteria applicable from October 23, 2008. 

The Board has considered whether the Veteran is entitled to a staged rating and finds that evidence regarding the level of disability for scar residuals of the right foot is consistent with the assigned rating.  The record does not indicate any significant increase or decrease in such symptoms and symptoms warranting a higher rating have not been shown during the appeal period.  Accordingly, a staged rating is not warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2009).

3.  Extraschedular Evaluation

The Board has also considered whether referral for an extraschedular rating is appropriate for the right foot disability and right foot keloid scar residuals.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  38 C.F.R. § 3.321(b).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

As explained in detail above, the Veteran's right foot disability has been manifested by symptoms related to pes planus, hallux valgus, and metatarsalgia.  Additionally, symptoms related to hammertoes and degenerative joint disease have been considered in evaluating his service-connected disability.  The pertinent diagnostic codes in 38 C.F.R. § 4.71a appropriately contemplate the Veteran's right foot disability symptoms.  Similarly, the Veteran's scar residuals of a right foot bunionectomy have been manifested by pain.  Such is contemplated by the rating criteria provided under 38 C.F.R. § 4.118, both prior to and from October 23, 2008.  In short, there is no indication in the record that the average industrial impairment from his right foot disability and right foot scar residuals would be in excess of that contemplated by the ratings provided in the rating schedule.  The Veteran's disability picture is not shown to be exceptional or unusual.  

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  All of the pertinent symptoms and manifestations have been attributed to the appropriate service-connected disabilities and are addressed by the appropriate diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

An initial rating in excess of 10 percent for residuals of a bunionectomy (with DC changed from 5284 to 5280) is denied.

An initial separate rating of 10 percent, but no higher, for right foot pes planus, prior to October 24, 2005, is granted, subject to the laws and regulations governing the award of monetary benefits.

An initial rating in excess of 30 percent for bilateral pes planus from October 24, 2005 is denied.

An initial separate rating of 10 percent, but no higher, for anterior metatarsalgia is granted from December 28, 2012, subject to the laws and regulations governing the award of monetary benefits.

A rating in excess of 10 percent for keloid scar, residuals of right foot bunionectomy is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


